This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ROBBIN R. HAROLD,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 34,980

 5 JANET DOHERTY,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Angie K. Schneider, District Judge

 9 Robbin R. Harold
10 High Rolls, NM

11 Pro Se Appellant

12 John R. Hakanson
13 Alamogordo, NM

14 for Appellee

15                                 MEMORANDUM OPINION

16 VANZI, Judge.

17   {1}    Summary affirmance in part and reversal in part was proposed for the reasons

18 stated in the notice of proposed summary disposition. No memorandum opposing
1 summary affirmance in part and reversal in part has been filed and the time for doing

2 so has expired.

3   {2}   AFFIRMED in part and REVERSED in part as set forth in the calendar notice.

4   {3}   IT IS SO ORDERED.

5                                        __________________________________
6                                        LINDA M. VANZI, Judge

7 WE CONCUR:



8 _________________________________
9 TIMOTHY L. GARCIA, Judge



10 _________________________________
11 J. MILES HANISEE, Judge




                                            2